Citation Nr: 1418348	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from April 1969 through July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Washington, DC.  Thereafter, the Roanoke, Virginia, RO assumed jurisdiction. 

The Veteran appeared at a Central Office hearing before the undersigned Acting Veterans Law Judge in June 2010.  A hearing transcript is of record.

In August 2010, the Board remanded the appeal for additional development.  The case has now returned to the Board for appellate review.

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes VA dermatology treatment records through June 2011.  These updated VA treatment records were considered in the November 2011 Supplemental Statement of the Case (SSOC).  

No other pertinent documents that are not already associated with the physical claims folder are of record.  Review of the Veterans Benefit Management System (efolder) does not include documents pertinent to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a skin disability that is presumed to be the result of herbicide exposure. 

2.  The Veteran's current skin disorders are not attributable to his military service, including presumed herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed has been accomplished.  Through a June 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, and statements from the Veteran.  He was afforded April 2008 and September 2010 dermatology examinations for his claims with review of the claims folder by a dermatologist.  Addendum medical opinions were obtained in September 2010 and November 2011.  

In the April 2008 and September 2010 examination reports, the examiner (a Board certified dermatologist) reviewed the claims folder, conducted an appropriate clinical examination, and provided equivocal medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The September 2010 and November 2011 addendum medical opinions are also equivocal.  The Court has held that the fact that a medical opinion is inconclusive does not by itself render it inadequate for rating purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  However, it must be based upon a fully informed review of the record after consideration of all available evidence.  Id.  

Careful review of the April 2008, September 2010, and November 2011 opinions shows that the claims folder was reviewed on each occasion and the Veteran was clinically evaluated in April 2008 and September 2010.  Both VA examiners repeatedly state that it would be speculative to attribute the Veteran's current dermatological disorder to service, including Agent Orange exposure.  They cite the approximately 40 year time lapse since service and that the current dermatological disorders are not typically associated with Agent Orange exposure.  They determine that the etiology of the Veteran's skin disorder is "unclear."  Although the rationale is brief, the multiple explanations given by the VA examiners indicate that the etiology of the Veteran's skin disorder cannot be identified with scientific certainty.  Despite the equivocal opinions, VA fulfilled its duty to assist in obtaining pertinent medical examinations and opinions in light of Jones, supra. as explained above.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the June 2010 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  In August 2010, the Board remanded the claim to further assist the Veteran by providing another VA dermatology examination and medical opinion.  The duties imposed by Bryant were thereby met. 

The record reflects substantial compliance with the August 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained the updated VA dermatology records and furnished a September 2010 dermatology examination discussed above with addendum medical opinions.  In November 2011, the AOJ re-adjudicated the claims. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

The Veteran contends that his current skin disorder is related to service, including presumed herbicide exposure.  As detailed below, the preponderance of the evidence is against the claim and it must be denied. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran does not have a diagnosis of a skin disability listed in 38 C.F.R. § 3.309(a).  

The Veteran served in Vietnam and is presumed to have had in-service herbicide exposure.  38 C.F.R. § 3.307.  Certain diseases, including chloracne or other acneform diseases consistent with chloracne, are presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e).  The medical evidence does not show that the Veteran has been diagnosed with chlorance or similar acneform disease to apply the presumption of a nexus to in-service herbicide exposure.  Nonetheless, the Veteran may demonstrated a direct nexus between his current skin disorders and presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as readily observable skin disorders, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records from January 1970 show that the Veteran developed cellulitis on his left foot.  It was noted to be a secondary infection due to small lacerations.  Another entry a few days later showed that he complained about itching on his buttocks and thighs.  The examiner assessed ringworm.  He revisited the clinic and it was noted that both the cellulitis and ringworm "greatly improved."  In May 1970, the Veteran was hospitalized for asthmatic bronchitis.  The hospital notes show that he had "pustular lesions" on both lower extremities that cleared with treatment.  He subsequent received a medical separation for bronchial asthma.  A new examination was not conducted at discharge, and a Report of Medical History was not obtained.  

The Veteran underwent a VA examination in November 1970.  Although the purpose of the examination was to examine his asthma, the report indicates that a complete physical was conducted.  An examination of the skin stated that it was normal except for old acne scars. 

In August 1973, the Veteran filed a service connection claim for skin condition affecting "the lower part of my body."  The Veteran was scheduled for a VA dermatology examination, but failed to report.  

VA dermatology clinic records from October 2001 showed that the Veteran presented with an intermittent "rash" affecting his whole body.  Clinical examination showed erythematous papules and few pustules on his trunk, greater on the posterior and eczematous plaque on midback with follicular prominence.  The examiner assessed follicular eczema and folliculitis.  He was given topical medication and another consultation was scheduled. 

VA dermatology records from January 2002 showed that the folliculitis symptoms improved with the prescribed medication regimen.  Clinical examination showed multiple hyperpigmented follicular papules affecting the torso and upper extremities.  He had an erythematous scaly patch on his right cheek and erythematous follicular papules.  

VA treatment primary care records from August 2005 and November 2005 show that the Veteran had an eczema diagnosis; however the examiner listed it as "quiet."  

The Veteran visited the VA dermatology clinic in January 2006.  The examiner noted that the Veteran had a 30 year history of eczema.  She also noted allergies and asthma. Clinical examination showed brown, slightly scaly patches, macules, and papules on the upper and middle back, flanks, chest, and abdomen.  He also had prominent follicular keratotic papules on his arms and abdomen.  Denie Morgan lines were positive.  He did not have hyperlinear palms.  The examiner diagnosed eczema and keratosis pilaris.  

VA primary care records from June 2006 and March 2007 reference eczema, but do not reflect any additional dermatological clinical findings.  

In March 2007, the Veteran filed his current claim, describing his skin disorder as a "rash."  

The Veteran was afforded a VA dermatology examination in April 2008 with review of the claims folder.  The Veteran stated that he developed a rash beginning in service.  It has persisted since then.  He believed his skin disorder flared up during the summer.  The examiner noted the Veteran's general health status.  Clinical examination showed widespread eczematous dermatitis with a minimal, acute, pustular component over the trunk and extremities.  On the distal lower extremities, he had a scaly dermatitis extending to his feet.  The examiner diagnosed eczematous dermatitis with pustular component having an exposed surface area of 2 percent and body surface area of 28 percent.  He also diagnosed tinea pedis and scaly dermatitis of the distal extremities which did not affect exposed areas, but 10 percent of the body surface area.  The examiner provided the following opinion: "[t]hese conditions may have started during military service.  It would be mere speculation to state they were due to military service."

In his August 2008 substantive appeal, the Veteran asserted that he developed his current skin disorder in service.  Although different healthcare providers gave different diagnoses, the symptoms had always remained the same.  

In October 2008, the Veteran visited the VA emergency room (ER) for an eczema flare-up.  It became particularly worse on his arms, with itching, bleeding, and maceration.  He denies any non-dermatological symptoms.  The ER physician assessed exudative eczema and local folliculitis.  The Veteran was afforded an additional dermatology consultation.  He told the dermatologist that he had a history of skin rash/ eczema since 1977.  He treated it with over the counter medication.  He had recently experienced crusting and bleeding the past month, which led him to visit the ER.  Clinical examination showed lichenified hyperpigmented well circumscribed large plaques with yellow and hemorrhagic crust for both elbows.  On his anterior upper chest and back, he had lichenified hyperpigmented excoriated plaques, which were also scattered diffusely on his chest, abdomen, back, and arms.  On his arms, he had multiple erythematous excoriated papules and pustules on an erythematous base.  His face had periorbital hyperpigmented and mild lichenification.  The dermatologist assessed impetiginized eczematous dermatitis with follicular pustulosis.  

The Veteran had another VA dermatology clinic consultation in October 2008 for follow up of impetiginized eczema.  He completed his course of topical medication.  He continued to have itching, but felt better.  Clinical examination showed his torso and elbows had pustules and patches of lichenification.  An eczema diagnosis was maintained.  

A November 2008 VA dermatology clinic consultation shows that the Veteran had an improvement in his overall condition, but no changes in the development of new lesions or itching.  Clinical examination showed multiple erythematous excoriated papules, follicular based pustules of the upper body.  Both elbows had hyperpigmented plaque with lichenification and fissures.  On his right arm, he had approximately 4 centimeter (cm) erythematous non-fluctuant abscess without drainage.  The examiner diagnosed eczema with secondary bacterial infection likely secondary to staph.  

The Veteran returned to the VA dermatology clinic in December 2008.  He continued to have itches and scratches.  Both elbows showed plaques of lichenification and leather texture.  The examiner assessed lichen simplex chronicus (LSC) and eczema.  

VA dermatology records from April 2009 reflect that the Veteran continued to have pruritus, mostly on his right side.  Clinical examination showed right elbow and posterior forearm with extensive plaque of hyperpigmentation and papules patch of hyperpigmentation on the left elbow.  The LSC diagnosis was continued.  In May 2009 notes, his LCM had improved in some areas.  In July 2009, the Veteran's chest and back had flared-up with pustules around hair follicles and comedones.  The examiner continued the LSC diagnosis and added folliculitis.  His folliculitis and LSC had improved somewhat by December 2009.  

At the Veteran's April 2010 dermatology consultation, both the LSC and folliculitis had improved.  Clinical examination showed only two small patches of lichenification with the skin otherwise being smooth and only minimally hyperpigmented.  The examiner assessed the LSC as "dramatically improved" on the elbows.  

The Veteran was afforded a September 2010 VA dermatology examination with review of the claims folder.  The examiner noted the Veteran's reports that his skin disorder began in service.  Clinical examination showed widespread, follicular, eczematous, lichenified, dermatitis with secondary infection involving the trunk and extremities.  Affected exposed area was 25 percent and surface body area was 40 percent.  The examiner stated "[i]t would be mere speculation to state this skin condition is due to military service.  The etiology of this condition is unclear."  A September 2010 addendum noted that the September 2010 VA examination was conducted by a Board certified dermatologist and confirmed that additional comments could not be given as to a nexus.  

An October 2010 dermatology consultation reflected that the Veteran was "doing well" with his current treatment regimen.  

In February 2011, VA dermatology notes show that the LSC continued to be controlled without itching; however, the Veteran reported itching on his back and thighs.  Clinical examination showed both elbows to be hyperpigmented and some lichenification on the left elbow.  The back and upper center chest wall had multiple pustules, hyperpigmented macules, and dry skin.  Pustules on the upper thighs were also noted.  He had comedones on his back.  The examiner listed an impression of LSC improved and stable, folliculitis, xerosis, and comedones.  

VA dermatology clinic notes from March and June 2011 reflect that the Veteran continued to be actively treated with success for LSC and folliculitis.   

An addendum to the previous medical opinions was made in November 2011.  The examiner stated "[w]ith the intervening 40+ years it would be mere speculation to conclude that the present skin condition is the same as in June 1970.  It does not appear to be the skin changes associated with [Agent Orange].  Thus, our opinion remains the same it would be speculation to state this present skin condition is due to military service."  

The Veteran asserts that his current dermatological disorders are related to service. He is competent to report his medical history and symptoms.  However, there is a difference in being competent to report his observable skin symptoms and being competent to relate those symptoms to a specific diagnosis.  The Veteran is competent to do the former but not the latter.  The issue of whether his current symptoms are related to skin conditions and/or presumed herbicide exposure occurring approximately 40 years ago is a complex medical question requiring medical expertise.  The Veteran is not shown to have advanced medical training or expertise.  Consequently, he is not competent to identify any of his current symptoms as related to service, including presumed herbicide exposure, many years ago.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Any reports of a nexus by him have no probative value.  Id.  However, he remains competent to relate his medical history and recollections of an onset in specific symptoms.  See Layno, 6 Vet. App. at 469.  

In this regard, the Board must also assess the Veteran's credibility.  The Board recognizes the Veteran's sincerity in asserting that he has experienced the same symptoms ever since service.  However, the contemporaneous medical evidence includes the May 1970 service treatment records noting that pustules of the lower extremities had cleared with treatment.  The next reference to the skin was in the November 1970 VA examination which found the skin was normal except for old acne scars.  This evidence contradicts the Veteran's recollections of having experienced the same skin symptoms on a constant basis since discharge from service.  

Competent medical evidence is necessary to establish nexus.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with medical education or training will be consider competent evidence to establish a nexus to service.  Woehlaert, 21 Vet. App. 456.  

The VA medical opinions are based upon clinical examination and thorough review of the record.  Barr, 21 Vet. App. at 312.  In the case of the April 2008 and September 2010 clinical evaluations and opinions, they were conducted by a Board certified dermatologist.  The September 2010 and November 2011 addendum medical opinions were given by a physician.  The medical opinions of record are plausible and consistent with the record.  They are considered probative.  

Reading the multiple medical opinions together, it apparent that the examiners could not provide a non-speculative medical opinion.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has also been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The April 2008, September 2010, and November 2011 medial opinions from the VA examiners neither establish, nor rule out, a nexus between the current skin disorder and service.  The only evidence suggesting that any current skin disorder is related to service is speculative (medical opinions) or is not competent (the Veteran's opinion).  In other words, a nexus is not demonstrated.  

In summary, the preponderance of the competent evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the claim for service connection for a skin disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder is denied. 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


